Citation Nr: 1136517	
Decision Date: 09/28/11    Archive Date: 10/11/11

DOCKET NO.  05-23 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Childers, Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from April 1967 to September 1969, and is a Vietnam War Veteran.  Commendations and awards include a Vietnam Service Medal and a Vietnam Campaign Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Board notes that while the Veteran's claim was initial adjudicated as one for service connection for PTSD, in compliance with Clemons v. Shinseki, the issue has been recharacterized as "service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD)," as shown on the title page of this decision.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009).

In August 2008 the Veteran testified at a Travel Board hearing in San Antonio, Texas.  A transcript of the hearing is in the claims file.

In a decision dated in November 2008 the Board denied the Veteran's claim for service connection for PTSD.  The Veteran appealed the Board's 2008 decision to the Court of Appeals for Veterans' Claims (Court).  In a Memorandum Decision dated November 16, 2010, the Court vacated the 2008 Board decision and remanded the matter to the Board for additional development.

In a letter dated in April 2011 the Board advised the Veteran that the judge that had presided over his 2008 hearing was no longer with the Board, and offered him the opportunity for a new hearing.  In a letter dated in May 2011 the Veteran, through his attorney, stated that he did not wish to attend another hearing.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for PTSD, which he relates to his warzone experiences in Vietnam.  He avers that while his military occupational specialty was Cook, his duties included guard duty, and says that he also worked on a helipad loading casualties.  He reports that he was subject to mortar attacks in Vietnam, and that he witnessed the maiming and death of comrades and enemy combatants.  See Hearing Transcript, pp. 6-9, 13-14.  In addition, he reports that in or around July 1968 he saw a U.S. military truck hit a Vietnamese woman riding a bicycle.  He reports that he ran to the woman, whom he says bled to death.  He says that the truck did not stop.  See Hearing Transcript, pp. 10-11.

Service personnel records, including the DD Form 214, confirm service in Vietnam during the Vietnam War from September 1967 to September 1968.  The Veteran was attached to HHC, 1st Battalion, 14th Inf, 4th Inf Division.  His military occupational specialty was cook.  

VA medical records dating from 2002 to 2007 show treatment, including medication, for PTSD, depression, and alcohol dependence.  Treatment providers included VA psychiatrists.  

In a letter dated in July 2008, a VA psychiatrist advised that the Veteran has PTSD and had been in treatment for the past few years.

In May 2005 the Veteran was accorded a VA psychiatric examination.  The diagnosis was alcohol induced mood disorder, depressed, alcohol dependence in partial remission.  The examiner added as follows:  "I do not believe that this [V]eteran meets the DSM-IV stressor criterion in that he was unable to identify a single specific stressor as a source for his PTSD."  

In August 2011 the Veteran underwent a psychiatric examination by a private psychiatrist.  The physician stated that he had reviewed the Veteran's medical records and service records, and had personally interviewed the Veteran.  In his report the psychiatrist noted that the Veteran had been exposed to "the atrocities of war."  He then stated that "a diagnosis of PTSD does not require a single stressor event, and can certainly be initiated by repetitive stressor events in a combat setting."  He averred that "there is no question his primary diagnosis has been PTSD, and his diagnosis of alcohol dependence, like in many veterans from the Vietnam era, is a secondary diagnosis."  He added that during his consultation the Veteran "was able to clearly describe being subjected to enemy fire, witness the death of women and children, and seeing the dismemberment and mutilated bodies of civilians and servicemen."  According to this physician, the Veteran "has all of the DSM-IV criteria for PTSD, and has had the symptoms since his discharge from active-duty service."  He further averred that the Veteran meets none of the criteria for any personality disorder.

In July 2010 the regulations pertaining to service connection for PTSD were amended.  Effective July 13, 2010, if a stressor claimed by a veteran is related to the Veteran's "fear of hostile military or terrorist activity" and a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor so long as there is not clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service.  See 38 C.F.R. § 3.304(f)(3)) (2011).  For purposes of this section, "fear of hostile military or terrorist activity" means that "a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, . . . , and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror."  Id.

Generally, VA must provide a veteran with a summary of the applicable laws and regulations, with appropriate citation, and discussion of how such laws and regulations affect the determination such that the veteran might provide appropriate evidence and argument in support of his claim.  38 C.F.R. §§ 19.29, 19.31.  

The Veteran has not been notified of amended 38 C.F.R. § 3.304(f)(3).  This is particularly significant in this case since the evidence includes an Axis I diagnosis of PTSD that at least one physician relates to the Veteran's service in Vietnam.  Thus, in order to ensure that the Veteran has been afforded all due process, the AOJ should provide him with a copy of the latest version of 38 C.F.R. § 3.304(f).  VA mental health treatment records dating from September 2007 should also be requested and associated with the claims file.  38 C.F.R. § 3.159(c)(2).  Afterwards, the Veteran should be accorded a new VA psychiatric examination.  38 C.F.R. § 3.159(c)(4).  

Finally, the Board notes that in August 2011 the Veteran's attorney submitted additional evidence and argument to the Board in support of the Veteran's claim for service connection (including the report of the aforementioned August 2011 private psychiatric examination).  If, on remand, the claim for service connection is not resolved to the Veteran's satisfaction the post remand Supplemental Statement of the Case must address all of the evidence compiled after the May 2008 Supplemental Statement of the Case.  See 38 C.F.R. § 19.31. 

Accordingly, the case is REMANDED for the following action:

1.  In accordance with 38 C.F.R. § 19.29, provide the Veteran with the provisions of 38 C.F.R. § 3.159(c)(4).

2.  Obtain all of the Veteran's VA mental health records, including the reports of psychological testing, dating from September 2007, from the South Texas Veterans Health Care System - Victoria Outpatient Clinic, and associate these records with the claims file.  

3.  The Veteran should next be afforded a VA psychiatric examination, with a psychiatrist or psychologist who has reviewed the claims file.  

As to PTSD, the examiner must provide an opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that such diagnosis is etiologically related to fear of hostile military or terrorist activity during service.

As to other diagnoses, the examiner must provide an opinion as to whether such diagnoses are at least as likely as not etiologically related to service.

All opinions and conclusions expressed by the examiner must be supported by a complete rationale in a typewritten report.

4.  After the above development is completed, adjudicate the claim for service connection for a psychiatric disorder, to include PTSD.  All evidence associated with the claims file after the May 2008 Supplemental Statement of the Case must be considered.  See 38 C.F.R. § 19.31.  If the decision remains adverse to the Veteran, furnish the Veteran and his attorney a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



